Citation Nr: 1705654	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for coronary artery disease status post myocardial infarction, with an initial rating of 10 percent effective August 16, 2010.  The Veteran appealed the assigned rating in a January 2011 notice of disagreement.  The Board previously considered this matter in July 2014, when it remanded for additional development.

Although not strictly relevant to the present issue, the Board notes that, since the July 2014 Board remand, service connection has been established for prostate cancer, currently rated as 100 percent disabling.  See January 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected coronary artery disease status post myocardial infarction, currently rated as 10 percent disabling.  

The July 2014 Board remand instructed the AOJ to request copies of any available records from the Social Security Administration (SSA), as there was evidence that the Veteran applied for disability benefits from the SSA in 1994.  The record reflects that the AOJ requested such documents in August 2014.  That same month, the SSA informed VA that the records did not exist as they had been destroyed.  VA informed the Veteran about this outcome in a September 2014 letter.  As such, the Board finds that it needs not to conduct further development in this regard.

Additionally, the July 2014 Board remand asked the AOJ to obtain any VA treatment records since May 2011.  The record reflects that a significant set (200-plus pages) of VA treatment records was associated with the claims in August 2014.  Since then, two smaller sets of VA treatment records have been added to the claims file.  See CAPRI records received January 2015 (3 pages) and May 2016 (24 pages).  

The Board also instructed the AOJ to schedule the Veteran for a new VA examination to determine the current severity of his cardiac disability.  Although the AOJ requested such an examination, an August 2014 VA examination report reflects that the Veteran did not undergo an in-person examination.  Rather, the examiner indicated that the examination was based on a review of available records, as the existing medical evidence provided sufficient information on which to prepare the DBQ and such an examination would likely provide no additional relevant evidence.  Nevertheless, to the question of whether there was a medical contraindication for not performing METs testing, the examiner answered no.

The Veteran, through his representative, has questioned the adequacy of the August 2014 VA examination.  See November 2016 appellate brief.  Specifically, he asserts that the METs level assigned by the VA examiner (which was based on a November 2013 interview-based METs test) was inaccurate.  Id.  In this regard, he suggests that the VA examiner did not take into account his medical history.  Id.

The Board finds that another remand is necessary for the following reasons.  First, there is a strong indication that relevant VA treatment records are still outstanding.  In his August 2014 VA examination report, the VA examiner stated that the Veteran had a VA medical examination on May 19, 2014.  There is, however, no record of this examination in the file.  While a significant set of VA treatment records was received in August 2014, the attached records are from January 2014 or earlier.  Conversely, VA treatment records received in January 2015 and May 2016 show treatment from November 2014, forward.  Additionally, a March 2016 VA palliative care note reflects that the Veteran was having difficulties receiving treatment for his heart.  The note states that the Veteran was waiting for an angiogram and that he had a stress test performed in November 2015.  See CAPRI records, received May 2016, at 3; see also November 2015 addendum, id. at 7 (summarizing results of a November 2015 EKG and stress test).  It was noted that the Veteran had been seen by a cardiologist at the VA as well as one at a Sanford Health facility.  Id.  The note also states that the Patient Choice program was apparently attempting to set him up with a third cardiologist.  Id.  An April 2016 follow-up note reflects that the Veteran had an angiogram at a Sanford Health facility.  Id. at 1.  The Veteran reported continued symptoms of exertional dyspnea and stated that he was agreeable to having pulmonary function tests and a chest x-ray performed during an upcoming June 2016 VA urology consult.  Id.  As already noted, VA treatment records were last associated with the claims file in May 2016.  

In view of the above, VA should identify and obtain any relevant, outstanding VA treatment records.  VA should also take the appropriate steps to assist the Veteran in obtaining any relevant private treatment records.  As described above, there is evidence that the Veteran has received treatment at a Sanford Health facility.

The Board also finds that a new VA examination is warranted.  As already stated, the August 2014 VA examination did not include an in-person examination of the Veteran.  It is unclear why this was the case, especially when, according to the examiner, there was not a medical contraindication for not performing METs testing.  In fact, the record shows that the Veteran underwent a stress-test as recently as November 2015.  See CAPRI records, received May 2016, at 7.  As the rating criteria for the Veteran's cardiac disability is based on objective test results, the Board finds that an in-person examination would be the most helpful.  Such an examination should be conducted, unless medically contraindicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment/examination records, from as early as January 2014.  Please note that the August 2014 VA examination report referenced a May 2014 VA medical examination, which is not of record.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  In addition, ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his heart disability.  Please note that VA treatment records show reports of treatment at a Sanford Health facility.  See CAPRI records, received May 2016, at 3.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  Thereafter, schedule the Veteran for an in-person VA examination to determine the current severity of his cardiac disability.  Review of the claims file should be noted in the examiner's report.  The examiner should conduct all necessary test and studies.

The examiner should measure and record all subjective and objective symptoms of the Veteran s cardiac disability to include ejection fraction and any instances of congestive heart failure.  The examiner should also specify any symptoms and METs due to the cardiac disability, as opposed to the low back, COPD, or other nonservice connected conditions.

The examiner should explain the reasons for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




